UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-2136



STEPHANIE J. ADAMS,

                                                 Plaintiff - Appellant,

          versus


MICHAEL J.   ASTRUE,   Commissioner    of    Social
Security,

                                                  Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Dennis L. Howell,
Magistrate Judge. (1:05-cv-00291)


Submitted:   August 31, 2007            Decided:      September 12, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


V. Lamar Gudger, III, GUDGER & GUDGER, P.A., Asheville, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Sidney P. Alexander, Assistant United States Attorney,
Amy C. Bland, Special Assistant United States Attorney, Robert J.
Triba, Chief Regional Counsel, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stephanie J. Adams appeals the order of the magistrate

judge upholding the Commissioner’s denial of disability insurance

benefits and supplemental security income.    We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.     Adams v. Astrue, No.

1:05-cv-00291 (W.D.N.C. Aug. 22, 2006).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -